                             Case 2:18-cv-03780-JAT Document 29 Filed 07/23/19 Page 1 of 3



                    1   SEAN P. HEALY, SB #018393
                        Sean.Healy@lewisbrisbois.com
                    2   ZACHARY R. CORMIER, SB #034594
                        Zachary.Cormier@lewisbrisbois.com
                    3   LEWIS BRISBOIS BISGAARD & SMITH LLP
                        Phoenix Plaza Tower II
                    4   2929 North Central Avenue, Suite 1700
                        Phoenix, Arizona 85012-2761
                    5   Telephone: 602.385.1040
                        Facsimile: 602.385.1051
                    6   Attorneys for Petitioner O.P.E.N. America, Inc.
                        dba OpenWorks
                    7
                    8                                      UNITED STATES DISTRICT COURT
                                                               DISTRICT OF ARIZONA
                    9
                      O.P.E.N. America, Inc., d/b/a                       No. 2:18-cv-03780-JAT
                   10 OpenWorks,
                                                                              PETITIONER OPENWORK’S
                   11                      Petitioner,                           NOTICE OF SERVICE
                                                                              OF DISCOVERY RESPONSES
                   12 v.
                   13 Ruth, LLC, a Colorado limited liability
                      company; and Ruth Mark, an individual,
                   14
                                   Respondents.
                   15
                   16 TO: THE COURT, RESPONDENTS, AND THEIR ATTORNEYS OF RECORD:
                   17            Notice is hereby given that Petitioner O.P.E.N. America, Inc. dba OpenWorks, LLC
                   18 (“OpenWorks”), by and through counsel undersigned, served the following on July 22,
                   19 2019:
                   20            1) Petitioner OpenWorks’ Objections and Answers to Respondent Ruth Mark’s
                   21                 First Set of Interrogatories;
                   22            2) Petitioner OpenWorks’ Objections and Responses to Respondents’ First Request
                   23                 for Production of Documents;
                   24            3) Verification of OpenWorks’ Objections and Responses to Respondents’ First
                   25                 Set of Interrogatories; and,
                   26            4) Verification of OpenWorks’ Objections and Responses to Respondents’ First
                   27                 Request for Production of Documents.

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP             4824-2265-1293.1
ATTORNEYS AT LAW
                             Case 2:18-cv-03780-JAT Document 29 Filed 07/23/19 Page 2 of 3



                    1            DATED this 23rd day of July, 2019.
                    2                                            LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3
                                                                 By /s/Zachary R. Cormier
                    4                                                  Sean P. Healy
                                                                       Zachary R. Cormier
                    5
                                                                       Attorneys for Petitioner O.P.E.N. America,
                    6                                                  Inc. dba OpenWorks
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4824-2265-1293.1                              2
                             Case 2:18-cv-03780-JAT Document 29 Filed 07/23/19 Page 3 of 3



                    1                              CERTIFICATE OF SERVICE
                    2       I hereby certify that on July 23, 2019, I electronically transmitted the foregoing
                      NOTICE OF SERVICE OF DISCOVERY (FIRST SET OF INTERROGATORIES
                    3
                      AND REQUEST FOR PRODUCTION OF DOCUMENTS) to the Clerk’s office using
                    4 the Court’s CM/ECF System and thereby served all counsel of record in this matter.
                    5
                    6 /s/Lisa Graves
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4824-2265-1293.1                          3
